Citation Nr: 9903701	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-48 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for ocular histoplasmosis, bilateral.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended substantially 
from June 1965 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision granted service 
connection for ocular histoplasmosis, bilateral, and assigned 
a 20 percent rating, effective on January 1, 1996, the day 
after his separation from service based on disability 
retirement.  Subsequently, a May 1998 rating decision 
increased this rating to 30 percent, effective January 1, 
1996, with which he continues to maintain disagreement.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) ("[o]n a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation 
. . .").


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected ocular histoplasmosis, 
bilateral, has been manifest since separation from service by 
peripapillary scarring of the right eye and macular and 
peripapillary scarring of the left eye with loss of central 
vision; visual acuity in the right eye at far range corrected 
to 20/20 or 20/25 and impaired vision in the left eye 
equivalent to blindness.


CONCLUSION OF LAW

Since the veteran's separation from service, the criteria for 
a rating in excess of 30 percent for ocular histoplasmosis, 
bilateral, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.75, 4.83a, 
4.84a and Diagnostic Codes 6006, 6070 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his ocular 
histoplasmosis, bilateral, is more severe than currently 
evaluated is plausible.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part or system in self support of the 
individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2 , 4.41 (1998), 
Peyton v. Derwinski, 1 Vet. App. 282 (1991

Factual Background

The veteran was first diagnosed with ocular histoplasmosis in 
the left eye in July 1993.  He underwent at least three laser 
treatments on his left eye with decreasing visual acuity and 
was noted to be "legally blind" in the left eye in a March 
1995 private doctor's statement.  He began to experience 
subjective symptoms in his right eye in December 1993.  He 
was not diagnosed with ocular histoplasmosis in his right eye 
until just weeks after his discharge in January 1996 when he 
began laser treatment of the condition in that eye.  He was 
service-connected for ocular histoplasmosis in both eyes in 
an August 1996 rating decision.

In April 1996, the veteran's vision in the right eye was 
correctable to 20/20.  In September 1996, VA outpatient 
treatment records show that visual acuity was 20/20 in the 
right eye, corrected and count fingers at 3 feet in the left 
eye.  The assessment was subretinal neovascular membrane and 
chorioretinal scar in the left eye, and peripapillary scar in 
the right eye.  The next month, in October 1996, visual 
acuity was 20/25 in the right eye and questionable 20/400 in 
the left eye.  The peripapillary choroidal neovascularization 
was inactive in the right eye and retinotomy was recommended 
for the left eye subject to the veteran's consent.  Surgical 
removal or radiation in the left eye was discussed, but there 
was no definite idea if this would be helpful or not.  In 
November, his visual acuity was 20/20 on the right and count 
fingers at 3 feet on the left by looking away and down.

In March 1998, the veteran was afforded a VA eyes 
examination.  Visual acuity in the right eye was 20/20 
corrected, both near and far, and count fingers at 3 feet in 
the left eye both corrected and uncorrected.  Diplopia was 
negative and visual fields were full to confrontation in both 
eyes.  The diagnosis was (1) peripapillary scarring of the 
right eye, no affecting central vision and (2) macular and 
peripapillary scarring of the left eye with loss of central 
vision.  The examiner also noted that he was legally blind in 
the left eye.

Analysis

The veteran's disability, ocular histoplasmosis, bilateral, 
is currently rated under Diagnostic Code 6006 for retinitis 
as the most closely analogous disability.  Retinitis is rated 
from 10 percent to 100 percent based on impairment of visual 
acuity.  The veteran's disability is currently rated as 30 
percent disabling under Diagnostic Code 6070, for impairment 
of central vision acuity.  38 C.F.R. Part 4, Schedule for 
Rating Disabilities, §§ 4.83a, 4.84a (1998).  That rating 
contemplates blindness in one eye, having only light 
perception, and vision in the other eye of 20/40.  The best 
distant vision obtainable after best correction by glasses 
will be the basis of rating.  38 C.F.R. § 4.75.  With loss of 
vision in the left eye analogous to blindness, and vision in 
the right eye corrected to 20/20, this is the most 
appropriate rating for the veteran's loss of vision.  The 
veteran is also receiving special monthly compensation as 
allowed under Diagnostic Code 6070 for loss of use of one 
eye.  38 C.F.R. § 3.350(a).

For the veteran to obtain a higher evaluation, he would have 
to show a disability of the left eye equivalent to an actual 
anatomical loss of the eye, Diagnostic Codes 6063 through 
6066, or vision in the right eye which is correctable to no 
better than 20/50, Diagnostic Codes 6067 through 6069, 
neither of which have been shown in this case.  Higher 
evaluations than 30 percent are also available for active 
tuberculosis of the eye, Diagnostic Code 6010, congestive or 
inflammatory glaucoma, Diagnostic Code 6012, or malignant 
growths of the eyeball, Diagnostic Code 6014.  None of these 
conditions have been shown in this case.

The preponderance of the evidence of record, at any time 
since the veteran's separation from service, is against a 
disability rating in excess of 30 percent for the veteran's 
service-connected ocular histoplasmosis, bilateral.  See 
Fenderson v. West, U.S. Vet. App. No. 96-947, slip op. at 7-9 
(Jan. 20, 1999) (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found).  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for ocular 
bilateral histoplasmosis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

